859 F.2d 808
10 Employee Benefits Ca 1304
OPERATING ENGINEERS PENSION TRUST, et al., Plaintiffs-Appellants,v.Thomas G. DANIEL, an individual, doing business asConsolidated Concrete Pumping, Defendant-Appellee.
No. 87-6057.
United States Court of Appeals,Ninth Circuit.
Oct. 21, 1988.

Before BRUNETTI, KOZINSKI and THOMPSON, Circuit Judges.

ORDER

1
The petition for rehearing is granted.  The previous opinion, filed July 1, 1988, is withdrawn, and a memorandum disposition is filed in its stead.  The suggestion for rehearing en banc is dismissed as moot.